17‐2704‐cv 
      Ajdler v. Province of Mendoza 




                                                In the 
 1                 United States Court of Appeals
 2                                for the Second Circuit
 3                                                            
 4     
 5                                      AUGUST TERM 2017 
 6                                                  
 7                                        No. 17‐2704‐cv 
 8                                                  
 9                                     MOSHE MARCEL AJDLER, 
10                                       Plaintiff‐Appellant, 
11     
12                                                 v. 
13     
14                            PROVINCE OF MENDOZA, 
15                    A Province of the Republic of Argentina, 
16                               Defendant‐Appellee. 
17                                                
18                                         
19                 On Appeal from the United States District Court 
20                     for the Southern District of New York 
21                                                
22     
23                        ARGUED: MARCH 9, 2018 
24                          DECIDED: MAY 11, 2018 
25                                            
26                                     
27                                     
28    Before: POOLER, RAGGI, DRONEY, Circuit Judges.

                                         ________________                                  
17‐2704‐cv                                                                                      
Ajdler v. Province of Mendoza 
                                                                      
        On appeal from a judgment entered in the Southern District of 
New  York  (Marrero,  J.),  dismissing  as untimely  this  contract  action 
pertaining to defendant’s unpaid bonds, plaintiff challenges that part 
of the district court’s ruling regarding his claim for interest.  Plaintiff 
maintains that, even if the statute of limitations—which he argues is 
six years as provided by statute, rather than four years as stated in the 
bonds’  Indenture—bars  his  claim  for  unpaid  principal,  interest 
continued to accrue for as long as the principal remained unpaid, such 
that his claim for interest accruing within six years of the filing of his 
complaint is timely.  Because existing New York law does not clearly 
settle whether claims for interest on principal continue to accrue after 
a  claim  for  the  principal  itself  is  time‐barred,  we  certify  questions 
pertaining to that issue to the New York Court of Appeals, deferring 
our resolution of this appeal in the interim. 

        DECISION RESERVED and QUESTIONS CERTIFIED.  

                                                      

                                 DAVID        S.    HOFFNER,            Hoffner          PLLC, 
                                 New York, New York, for Plaintiff‐Appellant. 

                                 CARMINE D. BOCCUZZI (Richard Freeman, on 
                                 the brief), Cleary Gottlieb Steen & Hamilton 
                                 LLP,  New  York,  New  York,  for  Defendant‐
                                 Appellee. 

                                                                                      

REENA RAGGI, Circuit Judge: 

        Plaintiff  Moshe  Marcel  Ajdler  sued  defendant  the  Argentine 
Province of Mendoza (“Mendoza”) in the United States District Court 


                                          2 
17‐2704‐cv                                                                         
Ajdler v. Province of Mendoza 
                                                                            
for  the  Southern  District  of  New  York  (Victor  Marrero,  Judge)  for 
failing  to  pay  principal  and  interest  on  certain  of  its  bonds.    Ajdler 
now appeals from the dismissal of his claims as untimely.  See Ajdler 
v.  Province  of  Mendoza,  No.  17‐CV‐1530  (VM),  2017  WL  3635122 
(S.D.N.Y. Aug. 2, 2017).  Specifically, Ajdler argues that, even if his 
claim for unpaid principal is time‐barred, interest continued to accrue 
on  that  principal  as  long  as  it remained unpaid,  with  the  statute  of 
limitations running anew for each failure to pay interest when due.  
Thus, he maintains, he can timely sue for any interest that accrued on 
unpaid principal within the limitations period prior to the filing of his 
complaint.    Ajdler’s  argument  raises  significant  and  unsettled 
questions  of  New  York  law,  the  answers  to  which  will  dictate  the 
outcome of this appeal.  Accordingly, we certify these questions, as 
stated  at  the  conclusion  of  this  opinion,  to  the  New  York  Court  of 
Appeals, deferring our resolution of this appeal in the interim. 

                                 BACKGROUND 

        The  stated  facts  derive  from  Ajdler’s  complaint  and  the 
documents attached thereto.  See Goel v. Bunge, Ltd., 820 F.3d 554, 559 
(2d Cir. 2016) (acknowledging that, on motion to dismiss, courts may 
consider documents appended to complaint). 

I.       The 1997 Mendoza Bonds 

        In 1997, Mendoza issued bonds in the principal amount of $250 
million (the “Bonds”) with a September 4, 2007 maturity date.  Ajdler 
holds a beneficial interest in $7,050,000 of these Bonds.  

        The  Bonds  were  issued  pursuant  to  an  indenture  dated 
September 4, 1997, which included among its  exhibits the Terms and 
Conditions  of  the  Bonds,  and  the  Form  of  Registered  Global  Bond 


                                        3 
17‐2704‐cv                                                                       
Ajdler v. Province of Mendoza 
                                                                         
(collectively, the “Indenture”).  The Indenture, which states that it is 
governed by New York law, provides that “[e]ach Bond bears interest 
from  September  4,  1997  at  the  rate  of  10%  per  annum,”  which  is 
“payable  annually  in  arrears  on  March  4  and  September  4  in  each 
year, commencing on March 4, 1998.”  Joint App’x 55; see also id. at 72 
(providing  for  such  interest  “on  any  outstanding  portion  of  the 
unpaid  principal  amount”).    Such  “[i]nterest  shall  accrue  from  and 
including the most recent date to which interest has been paid or duly 
provided for . . . until payment of [the] principal has been made or 
duly provided for.”  Id. at 72.  The Indenture also states that the Bonds 
“will  rank  pari  passu  among  themselves  and  at  least  pari  passu  in 
priority of payment with all other present and future unsecured and 
unsubordinated Indebtedness” of Mendoza.  Id. at 54. 

        In  a  section  entitled  Unconditional  Right  of  Bondholders  to 
Receive Principal and Interest (the “Unconditional Right provision”), 
the Indenture states that,  

        [n]otwithstanding any other provision in this Indenture, 
        each Bondholder shall have the right, which is absolute 
        and unconditional, to receive payment of the principal of 
        and  interest  on  .  .  .  its  Bond  on  the  stated  maturity 
        expressed  in  such  Bond  and  to  institute  suit  for  the 
        enforcement of any such payment, and such right shall 
        not be impaired without the consent of such Bondholder.   

Id. at 33.  Under the Indenture’s Prescription provision, “[a]ll claims 
against [Mendoza] for payment of principal of or interest . . . on or in 
respect of the Bonds shall be prescribed unless made within four years 
from the date on which such payments first became due.”  Id. at 68.   




                                      4 
17‐2704‐cv                                                                                      
Ajdler v. Province of Mendoza 
                                                                                                
II.         Mendoza’s 2004 Exchange Offer and Default 

           On June 30, 2004, Mendoza offered Bondholders the option to 
exchange their Bonds for new securities paying a lower interest rate 
and maturing in 2018 (the “New Bonds”).  A majority of Bondholders, 
holding some $230.6 million in Bonds, accepted the exchange offer.  
Ajdler did not.   

           On August 23, 2004, Mendoza announced that it would make 
no  further  interest  payments  on  the  Bonds.    Thus,  the  last  interest 
payment Ajdler received on his Bonds was that for March 2004.  He 
received no interest payments thereafter, nor did he receive payment 
of principal on the Bonds’ September 4, 2007 maturity date.1   

III.        Procedural History 

           Nearly a decade later, on March 1, 2017, Ajdler commenced this 
contract  action,  charging  Mendoza  with  breach  of  the  Indenture  in 
failing to repay principal upon the Bonds’ maturity date and to pay 
interest  on  that  principal  after  March  2004.    As  to  the  latter,  Ajdler 
alleged that, under the terms of the Indenture, interest continued to 
accrue on the Bonds, even after their maturity date, for as long as the 
principal  remained  unpaid.    Ajdler  also  pleaded  that,  by  making 
payments  on  other  debts—such  as  the  New  Bonds  and  additional 
bonds issued in 2016—but not on the Bonds, Mendoza breached the 
Indenture’s  pari  passu  clause.    Thus,  Ajdler  sought  damages  in  the 



                                              
1 Although Mendoza asserts that the Bonds were accelerated and cites to an alleged Notice 
of Acceleration dated December 14, 2004, Ajdler does not so allege in his complaint and 
the  purported  Notice  of  Acceleration  was  neither  produced  for  nor  considered  by  the 
district court.  Accordingly, we accept Ajdler’s pleading that the principal became due on 
September 4, 2007.   


                                                 5 
17‐2704‐cv                                                                                         
Ajdler v. Province of Mendoza 
                                                                          
amount  of  the  unpaid  principal  and  accrued  interest,  as  well  as 
declaratory and injunctive relief enforcing the pari passu clause.   

           In  an  April  5,  2017  letter,  filed  pursuant  to  Judge  Marrero’s 
individual practice rules, Mendoza informed Ajdler and the court of 
its intent to file a motion to dismiss Ajdler’s complaint as untimely.  
Ajdler  filed  a  letter  in  opposition,  and  when  the  parties  were 
thereafter unable to reach a resolution, Mendoza requested the court’s 
permission to file the contemplated dismissal motion.  After holding 
a  telephone  conference,  and  permitting  Ajdler  to  submit  further 
opposition to dismissal, the district court construed Mendoza’s letter 
submissions  as  a  motion  to  dismiss  pursuant  to  Fed.  R.  Civ.  P. 
12(b)(6), which it granted on August 2, 2017.  See Ajdler v. Province of 
Mendoza, 2017 WL 3635122, at *10.2 

           In  holding  Ajdler’s  contract  claims  time‐barred,  the  district 
court  concluded  that  the  six‐year  limitations  period  generally 
applicable to such claims pursuant to N.Y. C.P.L.R. § 213(2), see id. at 
*5,  was  here  superseded  by  the  Indenture’s  Prescription  provision, 
which  established  a  four‐year  filing  limit,  see  id.  at  *8.    Further 
concluding that the limitations period for Ajdler’s claims began to run 
on the Bonds’ September 4, 2007 maturity date, when Mendoza failed 
to meet its obligation to repay principal, the district court concluded 
that Ajdler’s claims filed in 2017, both for principal and interest, were 
untimely not only under the applicable four‐year period, but “[e]ven 

                                              
2 In his appellate brief, Ajdler suggests that the district court’s construction of Mendoza’s 
submissions  as  a  motion  to  dismiss  “severely  limited”  his  ability  to  offer  opposition.  
Appellant Br. at 3.  Ajdler does not explicitly urge vacatur on this ground, nor does the 
record here warrant it.  See McGinty v. New York, 251 F.3d 84, 90 (2d Cir. 2001) (ruling that 
even  where  district  court  dismissed  case  without  providing  plaintiff  opportunity  to  be 
heard, reversal on that basis was unwarranted because parties “here have fully briefed all 
the  questions  raised  on  this  appeal”  and  “those  issues  are  predominantly  of  a  legal 
nature”).  


                                                 6 
17‐2704‐cv                                                                           
Ajdler v. Province of Mendoza 
                                                                               
if,  for  the  sake  of  argument,  the  Court  were  to  apply  the  six‐year 
limitations period.”  Id.   

        In so ruling, the district court rejected Ajdler’s argument that 
he  was  entitled  to  twice‐a‐year  interest  payments  for  as  long  as 
principal remained unpaid, such that his claims for interest payments 
missed within four (or as Ajdler insisted, six) years of the filing of his 
complaint were timely even if his claim for principal was not.  See id. 
at  *8–9.    It  characterized  Ajdler’s  position  on  interest  as  “extreme” 
because  it  would  “permit  a  plaintiff  to  bring  a  claim  for  unpaid 
interest at any time, any number of years later” if principal had not 
been repaid in full, even though any claim for that principal would 
itself be untimely.  Id. at *8.  Instead, the district court concluded that, 
on  the  Bonds’  September  4,  2007  maturity  date,  “the  statute  of 
limitations began to run” not only as to “principal,” but also as to “any 
interest payments for which the clock had not already started.”  Id. at 
*7  n.3.    Thus,  because  it  concluded  that  no  interest  claim  could  be 
timely  after  a  principal  claim  was  not,  the  district  court  ruled  that 
Ajdler’s claims for both principal and interest had to be filed no later 
than  September  2011,  requiring  the  dismissal  of  his  March  2017 
complaint as time‐barred.  See id. at *8.   

        The district court determined that Ajdler’s claims for equitable 
relief  were  also  untimely,  see  id.  at  *9,  and  that  Ajdler  failed  in  any 
event to allege that Mendoza “engaged in the extraordinary conduct 
necessary to find a breach of pari passu,” id. at *10. 

        Ajdler  timely  appealed,  challenging  only  the  dismissal  of  his 
claim  “for  biannual  interest  payments  on  the  Bonds  that  accrued 
during  the  six‐year  period  prior  to  the  filing  of  the  complaint.”  
Appellant Br. at 8. 



                                         7 
17‐2704‐cv                                                                            
Ajdler v. Province of Mendoza 
                                                                                      
                                 DISCUSSION 

 I.      Standard of Review 

        This court “review[s] de novo a district court’s grant of a motion 
to  dismiss,  including  its  .  .  .  application  of  a  statute  of  limitations.” 
Deutsche Bank Nat’l Tr. Co. v. Quicken Loans Inc., 810 F.3d 861, 865 (2d 
Cir.  2015).    In  doing  so,  we  “accept[]  all  factual  allegations  in  the 
complaint  as  true,  and  draw[]  all  reasonable  inferences  in  the 
plaintiff’s favor.”  Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir. 
2009) (internal quotation marks omitted).   

 II.     The Indenture’s Four‐Year Limitations Period Determines 
         the Timeliness of Ajdler’s Claims  

        In his opening brief on appeal, Ajdler asserts that he can timely 
claim interest payments accruing within six years of the filing of his 
complaint  even  if  his  claim  for  principal  is  time‐barred.    Before 
considering  whether  interest  can  continue  to  accrue  in  such 
circumstances,  we  consider  Ajdler’s  assumption—unsupported  by 
either  argument  or  authority—that  his  interest  claim  is  subject  to  a 
six‐year  statute  of  limitations  rather  than  the  four‐year  period 
specified in the Indenture’s Prescription provision.    

        Under  New  York  law,  the  statute  of  limitations  generally 
applicable to “an action upon a contractual obligation” is six years.  
N.Y. C.P.L.R. § 213(2).  Nevertheless, where, as here, “a shorter time 
is  prescribed  by  written  agreement,”  both  statute  and  controlling 
precedent  instruct  that  the  shorter  period  controls  as  long  as  it  is 
reasonable.  Id. § 201; see John J. Kassner & Co. v. City of New York, 46 
N.Y.2d  544,  551,  415  N.Y.S.2d  785,  789  (1979)  (recognizing  written 
“agreement which modifies the Statute of Limitations by specifying a 


                                         8 
17‐2704‐cv                                                                       
Ajdler v. Province of Mendoza 
                                                                   
shorter, but reasonable, period within which to commence an action 
is  enforceable”);  accord  Executive  Plaza,  LLC  v.  Peerless  Ins.  Co.,  22 
N.Y.3d  511,  518,  982  N.Y.S.2d  826,  828  (2014)  (recognizing  that 
contractual limitations periods as short as six months have been held 
reasonable and enforceable).   

        In  his  reply  brief,  Ajdler  urges  otherwise,  arguing  that  the 
Prescription provision’s four‐year limitations period is “trump[ed]” 
by  the  Indenture’s  Unconditional  Right  provision.  Reply  Br.  at  18.  
The latter provision states that each Bondholder has an “absolute and 
unconditional[]”  right  “to  receive  payment  of  the  principal  of  and 
interest on . . . its Bond.”  Joint App’x 33.  Ajdler does not argue that 
enforcement  of  this  provision  is  subject  to  no  statute  of  limitations.  
Rather,  he  submits  that  its  “absolute  and  unconditional”  language 
mandates  affording  Bondholders  the  statutory  six‐year  limitations 
period  rather  than  a  shorter  four‐year  period.    We  need  not  here 
decide whether Ajdler waived this argument by failing to raise it until 
his reply brief, see, e.g., JP Morgan Chase Bank v. Altos Hornos de Mexico, 
S.A. de C.V., 412 F.3d 418, 428 (2d Cir. 2005) (stating “arguments not 
made in an appellant’s opening brief are waived even if the appellant 
pursued those arguments in the district court or raised them in a reply 
brief”), because even if we were to resolve that question in Ajdler’s 
favor, we would reject his argument on the merits. 

        Ajdler’s  construction  of  the  Unconditional  Right  provision 
requires  that  the  quoted  language  be  construed  in  isolation.    New 
York law does not permit us to do so.  It instructs that a contract must 
be  “construed  so  as  to  give  full  meaning  and  effect  to  all  of  its 
provisions,” and “[a]n interpretation of a contract that has the effect 
of  rendering  at  least  one  clause  superfluous  or  meaningless  is  not 
preferred and will be avoided if possible.”  Process Am., Inc. v. Cynergy 


                                       9 
17‐2704‐cv                                                                    
Ajdler v. Province of Mendoza 
                                                                              
Holdings,  LLC,  839  F.3d  125,  133  (2d  Cir.  2016)  (internal  quotation 
marks omitted).  As Ajdler himself acknowledges, his urged reading 
of the Unconditional Right provision would render the Prescription 
provision  superfluous.    We  avoid  that  impermissible  result  by 
construing  the  Unconditional  Right  provision  together  with  the 
Prescription  provision  to  mean  that  Bondholders  have  an  absolute 
and unconditional right to receive payments as set forth in the former 
provision,  but  that  the  right  must  be  enforced  within  the  four‐year 
period specified in the latter provision.   

        Thus, the timeliness of Ajdler’s claims is properly considered 
by reference to the Indenture’s four‐year limitations period. 

 III.    The Timeliness of Ajdler’s Interest Claims 

        In  an  action  to  recover  unpaid  principal  and  interest,  the 
limitations period begins to run on the principal from the day after 
the  maturity date, and  on  each  interest installment  from the  date  it 
becomes due.  See Vigilant Ins. Co. of Am. v. Hous. Auth. of El Paso, 87 
N.Y.2d 36, 43, 45, 637 N.Y.S.2d 342, 346–47 (1995).  Here, the Bonds 
matured on September 4, 2007.  Applying the Prescription provision’s 
four‐year limitations period from the following day, Ajdler had until 
September 2011 to file a claim for principal, making the filing of his 
March 2017 complaint plainly untimely in that respect.   

        As to interest installments on the Bonds, starting in March 1998, 
these were due twice each year, on March 4 and September 4.  Ajdler 
argues  that  Mendoza’s  obligation  to  make  these  interest  payments 
did not end with the Bonds’ maturity on September 4, 2007, because 
Mendoza  did  not  then  discharge  its  obligation  to  repay  principal.  
Moreover, Ajdler maintains that Mendoza’s obligation to pay interest 
did  not  end  in  September  2011,  when  a  timely  claim  for  principal 


                                     10 
17‐2704‐cv                                                                          
Ajdler v. Province of Mendoza 
                                                                        
could no longer be made.  Rather, he insists that so long as the Bonds’ 
principal remained unpaid, “interest payments continued to become 
due”  on  that  principal  “every  six  months,”  giving  rise  to  “new 
claim[s] . . . upon which the statute of limitations began to run only 
upon such accrual.”  Appellant Br. at 20.  Thus, Ajdler submits that he 
has timely claims for “interest payments on the Bonds that accrued 
during the [limitations] period prior to the filing of the complaint.”  
Id.  at  8.    Applying  a  four‐year  limitations  period,  Ajdler  effectively 
seeks to recover interest on the Bonds’ unpaid principal for the period 
March  2013  through  March  2017,  even  though  any  claim  he  might 
have had for principal became time‐barred in 2011.   

        Mendoza urges us to reject Ajdler’s theory of accruing interest, 
arguing that if we were to adopt it, interest on unpaid principal could 
continue to accrue ad infinitum.   It contends that when a principal debt 
is  barred  by  the  statute  of  limitations,  the  claim  for  interest  is  also 
barred.    In  the  alternative,  Mendoza  submits  that  “new  and 
enforceable claims to interest cannot derive from unenforceable, time‐
barred principal.”  Appellee Br. at 15.   

        As we proceed to explain, established New York law does not 
clearly resolve the parties’ dispute. 

        Ajdler argues that his continuing accrual theory is supported 
by NML Capital v. Republic of Argentina, 17 N.Y.3d 250, 928 N.Y.S.2d 
666  (2011).    In  that  action  to  recover  principal  and  interest  on 
defaulted sovereign bonds, the New York Court of Appeals held that 
a  bond  issuer’s  obligation  to  make  biannual  interest  payments  on 
principal “until the principal hereof is paid” was properly construed 
as an obligation to pay interest “until the principal is actually repaid 




                                        11 
17‐2704‐cv                                                                                              
Ajdler v. Province of Mendoza 
                                                                      
in full—and not merely until the bond maturity date.”  Id. at 259–62, 
928 N.Y.S.2d at 673–75 (internal quotation marks omitted).3   

           While NML Capital did not qualify this statement, we note that 
it was made in the context of a timely claim for principal.  See id. at 255, 
928 N.Y.S.2d at 671 (observing that Argentina did not dispute that it 
“was required to repay the principal indebtedness”).  As the district 
court here observed, the Court of Appeals had no occasion in NML 
Capital  to  consider  the  timeliness  of  plaintiffs’  claims.    See  Ajdler  v. 
Province  of  Mendoza,  2017  WL  3635122,  at  *9.    Consequently,  it 
expressed  no  view  as  to  whether  plaintiffs  could  continue  to  claim 
post‐maturity interest after a principal claim was time‐barred.  In the 
absence  of  any  discussion  of  that  question,  we  hesitate  to  conclude 
that, in NML Capital, the Court of Appeals intended to pronounce a 
rule that interest continues to accrue indefinitely on unpaid principal, 
even  after  the  statute  of  limitations  has  run  on  any  claim  for  that 
principal.4     

                                              
3  The New York Court of Appeals’ ruling responded to questions certified by this court.  
See NML Capital v. Republic of Argentina, 621 F.3d 230, 244 (2d Cir. 2010). 
 
4 Despite asserting that, as long as principal remains unpaid, “the Bonds . . . give rise, every 

six months, to a new claim for interest,” Appellant Br. at 20,  Ajdler maintains that a ruling 
in his favor on this appeal would not afford him new interest claims indefinitely for as long 
as the Bonds’ principal remained unpaid.  He submits that NML Capital’s reference to “the 
contract . . . merg[ing] in a judgment,” NML Capital v. Republic of Argentina, 17 N.Y.3d at 
258,  928  N.Y.S.2d  at  673  (internal  quotation  marks  omitted),  means  that  a  favorable 
judgment on his interest claims in this case “stop[s] the accrual of interest,” Appellant Br. 
at 17.  We identify nothing in NML Capital to impose such a limitation.  The language on 
which Ajdler seizes arises in the context of deciding whether interest should be calculated 
according  to  the  contract  rate  or  the  New  York  statutory  rate.    Settling  that  question  in 
favor of the contract rate, the Court of Appeals stated, “when an agreement involving an 
indebtedness provides that the interest shall be at a specified rate until the principal shall 
be paid, then the contract rate governs until payment of the principal, or until the contract 
is  merged  in  a  judgment.”    NML  Capital  v.  Republic  of  Argentina,  17  N.Y.3d  at  258,  928 
N.Y.S.2d at 673 (internal quotation marks and emphasis omitted).  This language cannot 
 

                                                  12 
17‐2704‐cv                                                                                                
Ajdler v. Province of Mendoza 
                                                                        
           Our hesitancy is only reinforced by another Court of Appeals 
decision, cited by Mendoza and not discussed in NML Capital, which 
indicates  that  unpaid  principal  on  which  the  limitations  period  has 
run cannot give rise to new interest claims.  See Chapin v. Posner, 299 
N.Y. 31, 42 (1949) (stating that, after limitations period on principal 
had run, plaintiffs could recover only interest that accrued during the 
period between “six years prior to the commencement of this action” 
and  “termination  of  the  limitation  period  as  to  principal”);  see  also 
Nelson v. Fantino, 277 A.D. 1058, 1059, 100 N.Y.S.2d 874, 875 (2d Dep’t 
1950) (same); Ernst v. Schaack, 271 A.D. 1012, 1013, 68 N.Y.S.2d 95, 96 
(2d Dep’t 1947) (same).    

           Mendoza also points us to cases from New York lower courts 
suggesting  not  only  that  claims  for  post‐maturity  interest  cannot 
accrue once the principal is time‐barred, but that claims for interest on 
unpaid  principal  expire  when  the  limitations  period  has  run  for 
recovery of the principal.  See Quackenbush v. Mapes, 123 A.D. 242, 246, 
107 N.Y.S. 1047, 1050 (1st Dep’t 1908) (recognizing interest “coupons 
partake  of  the  nature  of  the  bond,  and,  while  in  a  sense  they  may 
become  independent  instruments,  they  are  governed  by  the  same 
Statute  of  Limitations  as the  bond  itself”);  Tortora  v.  Malve Realty  & 
Constr. Corp., 96 N.Y.S.2d 388, 391–92 (Sup. Ct. N.Y. Cty. 1950) (stating 
that  “when  the  right  to  recover  the  principal  sum  is  barred  by  the 
statute of limitations the right to recover interest is likewise barred,” 
but  recognizing  exception  for  mortgage  interest);  see  also  Braman  v. 
Westaway, 60 N.Y.S.2d 190, 198 (Sup. Ct. N.Y. Cty. 1945) (ruling that, 
under Delaware statute that “creates a single cause of action” for both 

                                              
reasonably  be  understood  to  hold  that  where  a  claim  for  principal  is  time‐barred—a 
situation not contemplated in NML Capital in any event—a judgment for unpaid interest 
up  to  the  time  of  the  filing  of  the  complaint  bars  future  claims  for  unpaid  interest  that 
would otherwise accrue. 


                                                  13 
17‐2704‐cv                                                                                             
Ajdler v. Province of Mendoza 
                                                                              
principal  and  interest,  “where  the  principal  liability  is  barred  [by 
statute  of  limitations],  the  liability  for  interest  on  such  loans  is 
correspondingly barred”).  While these cases all derive from the first 
half  of  the  last  century,  the  conclusion  Mendoza  urges  us  to  draw 
therefrom also finds support in the latest version of one of the leading 
treatises on contracts.  See 3 Williston on Contracts § 7:33 (4th ed. 2017) 
(stating  “when  the  principal  debt  is  barred  by  the  Statute  of 
Limitations, the claim for interest . . . is also barred” (citing Tortora v. 
Malve Realty & Constr. Corp., 96 N.Y.S.2d 388)).5   

           Thus,  Mendoza’s  argument  might  well  persuade  but  for 
Ajdler’s  citation  to  language  from  New  York  Jurisprudence,  an 
encyclopedia of New York law, suggesting otherwise.  It states that 
“where the covenant in the contract to pay interest periodically is not 
limited to the period antedating the maturity date of the principal,” 
then “a separate action may be brought for default in . . . postmaturity 
interest even though recovery of the principal of the debt is barred by 
the  statute  of  limitations.”    72  N.Y.  Jur.  2d  Interest  and  Usury  §  54 
(2018).    Such  a  statement  of  New  York  law  warrants  consideration 
because  New  York  Jurisprudence—while  of  course  not  binding 
authority—is regularly cited approvingly by both this court, see, e.g., 
McCulloch Orthopaedic Surgical Servs., PLLC v. Aetna Inc., 857 F.3d 141, 
150 (2d Cir. 2017); Bank of New York Mellon Tr. Co. v. Morgan Stanley 
Mortg. Capital, Inc., 821 F.3d 297, 312–13 (2d Cir. 2016); In re Sept. 11 
Litig., 802 F.3d 314, 328–30 (2d Cir. 2015), and the New York Court of 
Appeals, see, e.g., Al Rushaid v. Pictet & Cie, 28 N.Y.3d 316, 323 n.4, 45 
                                              
5 Morris v. People’s Republic of China, 478 F. Supp. 2d 561 (S.D.N.Y. 2007), in which plaintiffs 
sued for principal and interest on bonds issued nearly a century earlier, illustrates the far‐
reaching implications of adopting Ajdler’s argument that interest payments continue to 
accrue  so  long  as  principal  remains  unpaid.    See  id.  at  571–73  (holding  that  claims  for 
unpaid interest and principal on bonds issued in 1913, on which interest was not paid after 
1939 and principal was not paid on 1960 maturity date, were time‐barred). 


                                                 14 
17‐2704‐cv                                                                             
Ajdler v. Province of Mendoza 
                                                                         
N.Y.S.3d 276, 282 n.4 (2016); Larabee v. Governor of New York, 27 N.Y.3d 
469, 475, 34 N.Y.S.3d 389, 393 (2016); Morpheus Capital Advisors LLC v. 
UBS AG, 23 N.Y.3d 528, 535, 992 N.Y.S.2d 178, 183 (2014); see also Misut 
v.  Mooney,  475  N.Y.S.2d  233,  234  (Sup.  Ct.  Suffolk  Cty.  1984) 
(recognizing  New  York  Jurisprudence  as  “eminent  secondary 
authorit[y]”).   

        We note, however, that the single case New York Jurisprudence 
cites to support the quoted pronouncement, Union Trust Co. v. Kaplan, 
249  A.D.  280,  292  N.Y.S.  152  (4th  Dep’t  1936),  involved  claims  for 
principal  and  interest  on  a  mortgage  after  enactment  of  the  state’s 
moratorium statute, see N.Y. Civ. Prac. Act §§ 1077‐a, 1077‐b.  In ruling 
that plaintiff could bring separate actions for mortgage interest and 
principal,  the  court  in  Union  Trust  reasoned  that,  in  adopting  the 
moratorium statute, the legislature “intended to separate, if the law 
had not already done so, a cause of action to recover the principal of 
a mortgage indebtedness and the interest thereon” in order “to save 
mortgaged property from foreclosure, and to prevent an action being 
brought on a bond, even though the principal indebtedness was due, 
if the interest and taxes were paid.”  Union Tr. Co. v. Kaplan, 249 A.D. 
at  284,  292  N.Y.S.  at  160.    Accordingly,  it  is  not  clear  to  us  that  the 
reasoning  in  Union  Trust  applies  outside  the  context  of  mortgage 
interest or even outside the special circumstances created by the post‐
Depression  foreclosure  moratorium  enacted  by  the  New  York 
legislature.  See Gorgas v. Perito, 299 N.Y. 265, 270 (1949) (explaining 
that  moratorium  statute  created  “special  circumstances”  in  which 
recovery of certain interest installments was permitted “even though 
recovery  of  both  principal  and  interest  were  held  barred  by  the 
Statute of Limitations”);  see also Tortora v. Malve Realty & Constr. Corp., 
96  N.Y.S.2d  at  391–92  (recognizing  exception  for  mortgage  interest 



                                         15 
17‐2704‐cv                                                                      
Ajdler v. Province of Mendoza 
                                                                               
from  general  rule  that  when  right  to  recover  principal  is  barred  by 
statute  of  limitations,  right  to  recover  interest  is  likewise  barred); 
Braman  v.  Westaway,  60  N.Y.S.2d  at  198  (holding,  in  case  involving 
interest  on  corporations’  loans  rather  than  mortgage  interest,  that 
“where the principal liability is barred [by statute of limitations], the 
liability for interest on such loans is correspondingly barred”).  Thus, 
even though the quoted pronouncement in New York Jurisprudence 
is stated generally, we cannot confidently conclude that the New York 
Court  of  Appeals  would  so  hold  in  the  circumstances  of  this  case.  
Moreover,  earlier  in  the  same  section  Ajdler  cites,  New  York 
Jurisprudence appears to support Mendoza’s contention that interest 
claims  stop  accruing  when  recovery  of  the  principal  becomes  time‐
barred.  It explains that  

        even  though  an  action  on  the  principal  [debt]  may  be 
        barred by the statute of limitations, recovery may still be 
        had for unpaid interest which accrued periodically up to 
        the date when action for recovery of the principal became 
        barred to the extent that these due dates fall within the 
        period  of  limitations  running  from  the  date  of  the 
        commencement of the cause of action. 

72 N.Y. Jur. 2d Interest and Usury § 54.  It cites, inter alia, Chapin v. 
Posner, 299 N.Y. 31; Ernst v. Schaack, 271 A.D. 1012, 68 N.Y.S.2d 95, and 
Nelson v. Fantino, 277 A.D. 1058, 100 N.Y.S.2d 874, for this proposition.  
Id.  

        Nevertheless,  further  support  for  Ajdler’s  position  might  be 
located  in  Amrusi  v.  Nwaukoni,  155  A.D.3d  814,  65  N.Y.S.3d  62  (2d 
Dep’t  2017).    In  that  action  to  recover  damages  for  breach  of  a 
promissory  note,  the  Appellate  Division  cited  NML  Capital  in 
concluding that interest payments continued to accrue after the loan’s 
maturity date.  See id. at 817, 65 N.Y.S.3d at 66.  Applying the statutory 

                                      16 
17‐2704‐cv                                                                     
Ajdler v. Province of Mendoza 
                                                                         
six‐year limitations period, the court identified error in the dismissal 
of plaintiff’s breach of contract claim as untimely to the extent plaintiff 
sought to recover interest installment obligations that had come due 
within six years of the March 3, 2016 filing of the complaint, i.e., on or 
after March 3, 2010.  See id. at 817–18, 65 N.Y.S.2d at 66.  Given the 
note’s  September  2008  maturity  date,  a  claim  for  principal  would 
presumably  have  been  time‐barred  by  September  2014.    Thus,  it 
appears  that  a  portion  of  the  interest  payments  that  the  Appellate 
Division deemed recoverable—specifically, those between September 
2014  and  March  2016—would  have  accrued  after  the  limitations 
period  had  run  on  the  principal.    The  Appellate  Division  did  not 
explicitly address that issue, however; nor is there any indication that 
it contemplated the specific interest‐accrual arguments raised by the 
parties in this case. 

        Thus, considering “the ability of both parties to cite colorable 
but  not  authoritative  support  for  their  conflicting  positions,”  NML 
Capital v. Republic of Argentina, 621 F.3d 230, 242 (2d Cir. 2010), we are 
unable  confidently  to  determine  whether,  under  New  York  law, 
claims  for  interest  cease  to  accrue—or  even  expire—when  the 
limitations  period  has  run  for  recovery  of  the  principal.    How  that 
question is answered determines whether Ajdler has a timely claim 
for interest payments coming due in the four years prior to his filing 
this action.   

 IV.     Certification Standards  

        When “determinative questions of New York law are involved 
in a case pending before [us] for which no controlling precedent of 
the Court of Appeals exists,” we may certify those questions to New 
York’s  highest  court  for  it  to  provide  a  controlling  answer.    N.Y. 



                                     17 
17‐2704‐cv                                                                         
Ajdler v. Province of Mendoza 
                                                                       
Comp. Codes R. & Regs. tit. 22, § 500.27(a); see also 2d Cir. Local R. 
27.2(a) (“If state law permits, the court may certify a question of state 
law  to  that  state’s  highest  court.”).    Despite  this  authority,  we  treat 
certification as an “exceptional procedure, to which we resort only in 
appropriate  circumstances.”   McGrath v.  Toys  ʺRʺ  Us,  Inc.,  356 F.3d 
246, 250 (2d Cir. 2004).   

        Three factors properly inform a decision to certify:  

        (1) whether  the  New  York  Court  of  Appeals  has 
        addressed the issue and, if not, whether the decisions of 
        other  New  York  courts  permit  us  to  predict  how  the 
        Court  of  Appeals  would  resolve  it;  (2)  whether  the 
        question  is  of  importance  to  the  state  and  may  require 
        value  judgments  and  public  policy  choices;  and 
        (3) whether  the  certified  question  is  determinative  of  a 
        claim before us. 

Expressions Hair Design v. Schneiderman, 877 F.3d 99, 105–06 (2d Cir. 
2017) (internal quotation marks omitted).  Considering those factors 
here, we conclude that this case warrants certification. 

        First, as we have just observed, the New York Court of Appeals 
has  not  addressed  whether,  in  light  of  its  decision  that  interest 
continues  to  accrue  on  principal  that  is  not  repaid  on  a  bond’s 
maturity, see NML Capital v. Republic of Argentina, 17 N.Y.3d at 259–
62,  928  N.Y.S.2d  at  673–75,  enforceable  claims  for  interest  can  arise 
even after a claim for principal becomes time‐barred.  The case law 
and authorities cited by the parties do not permit us confidently to 
conclude how the Court of Appeals would answer that question.     

        As to the second factor, the importance of the disputed interest‐
accrual issue to New York and its public policy is evident.  New York 
is  one  of  the  world’s  leading  financial  centers,  and  many  bond 

                                       18 
17‐2704‐cv                                                                     
Ajdler v. Province of Mendoza 
                                                                   
indentures contain choice‐of‐law provisions invoking New York law.  
See Trust for Certificate Holders of Merrill Lynch Mortg. Invʹrs, Inc. Mortg. 
Pass‐Through Certificates, Series 1999‐C1 v. Love Funding Corp., 556 F.3d 
100, 109 (2d Cir. 2009) (recognizing, in concluding certification to New 
York Court of Appeals warranted, “importance of New York law to 
the State’s preeminent role in world financial affairs”).  The New York 
Court of Appeals can ensure the clarity of New York law with more 
authority than this court can.  See Van Buskirk v. N.Y. Times Co., 325 
F.3d 87, 89 (2d Cir. 2003) (recognizing “highest court of a state has the 
final word on the meaning of state law,” and thus this court is “bound 
to  apply  New  York  law  as  determined  by  the  New  York  Court  of 
Appeals”  (internal  quotation  marks  omitted)).    What  limits,  if  any, 
New  York  law  places  on  the  interest  that  can  accrue  on  unpaid 
principal after a claim for the principal itself becomes time‐barred is 
a  matter  of  great  importance  both  to  the  many  parties  that  choose 
New York law to govern their debt offerings and to the many more 
parties  who  acquire  such  instruments.    Thus,  because  the  question 
before  us  both  implicates  important  state  concerns,  and  “is 
significantly likely to recur,” NML Capital v. Republic of Argentina, 621 
F.3d at 243, the second factor weighs in favor of certification so that 
the New York Court of Appeals can speak conclusively on the matter. 

        Finally, resolution of the certified questions may well “dispose 
of the case entirely.”  Barenboim v. Starbucks Corp., 698 F.3d 104, 118 
(2d  Cir.  2012).    Specifically,  a  New  York  Court  of  Appeals  decision 
holding that interest on unpaid principal continues to accrue not only 
after  a  bond  matures  but  even  after  a  claim  for  principal  becomes 
untimely will likely mean that Ajdler’s claim for interest from 2013–
17 is timely, requiring vacatur of that part of the challenged judgment 
of dismissal.  On the other hand, a decision holding that interest does 



                                     19 
17‐2704‐cv                                                                                    
Ajdler v. Province of Mendoza 
                                                                       
not accrue after a claim for principal becomes time‐barred will likely 
warrant affirmance of the judgment of dismissal in its entirety. 

           In  sum,  this  case  provides  “appropriate  circumstances”  for 
certification in all respects.  McGrath v. Toys ʺRʺ Us, Inc., 356 F.3d at 
250.   

                                                 CONCLUSION 

           To summarize, we defer decision in this case, and certify to the 
New York Court of Appeals the following questions: 

1.  If  a  bond  issuer  remains  obligated  to  make  biannual  interest 
     payments  until  the  principal  is  paid,  including  after  the  date  of 
     maturity, see NML Capital v. Republic of Argentina, 17 N.Y.3d 250, 
     928 N.Y.S.2d 666 (2011), do enforceable claims for such biannual 
     interest  continue  to  accrue  after  a  claim  for  the  principal  of  the 
     bonds is time‐barred? 

2. If the answer to the first question is “yes,” can interest claims arise 
     ad infinitum as long as the principal remains unpaid, or are there 
     limiting principles that apply? 

           In  certifying  these  questions,  we  do  not  bind  the  Court  of 
Appeals  to  the  particular  questions  stated.    Rather,  the  Court  of 
Appeals may expand this certified inquiry to address any pertinent 
questions of New York law involved in this appeal.6   



                                              
6 While perhaps not necessary to the resolution of this case, another question that arises 
from the identified legal ambiguity is whether, if the answer to the first question is “no,” 
claims for interest that accrued before a claim for the principal of the bonds is time‐barred 
expire when the principal claim becomes time‐barred.  We leave to the New York Court of 
Appeals whether to address this related question of New York law. 


                                                     20 
17‐2704‐cv                                                                 
Ajdler v. Province of Mendoza 
                                                                          
        This panel retains jurisdiction and will consider any issues that 
may remain on appeal once the New York Court of Appeals has either 
provided its guidance or declined certification. 

        It is therefore ORDERED that the Clerk of this court transmit to 
the  Clerk  of  the  Court  of  Appeals  of  the  State  of  New  York  a 
Certificate, as set forth below, together with a complete set of briefs 
and appendices, and the record filed in this court by the parties. 

        DECISION RESERVED AND QUESTIONS CERTIFIED. 

                                 CERTIFICATE 

        The foregoing is hereby certified to the Court of Appeals of the 
State of New York pursuant to 2d Cir. Local R. 27.2 and N.Y. Comp. 
Codes R. & Regs. tit. 22, § 500.27(a), as ordered by the United States 
Court of Appeals for the Second Circuit. 




                                     21